IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                              Assigned on Briefs March 2, 2005

                         IN RE M.J.M., JR., L.P.M., & C.A.O.M.

                       Appeal from the Juvenile Court for White County
                          No. JU 1839     Sam Benningfield, Judge



                      No. M2004-02377-COA-R3-PT - Filed April 14, 2005


PATRICIA J. COTTRELL, J., concurring.

        I agree fully with the majority’s resolution of this case and the issues raised therein. I write
separately, however, to express my concern with the apparent inconsistency in the grounds alleged
by the Department. Specifically, while the parents’ failure to make reasonable efforts to provide a
suitable home for the first four months after removal of the child from the home is a definition of
abandonment, Tenn. Code Ann. § 36-1-102(1)(A), it is questionable to me whether the Department
can rely on that ground when it has entered into a permanency plan that gives a parent one year to
find stable and suitable housing. The majority found that ground unavailable because the
Department did not use reasonable efforts, making it unnecessary to address my concern. I agree
with that conclusion, but want to make it clear that some question about reliance on that ground may
exist regardless of the Department’s efforts.



                                                       ____________________________________
                                                       PATRICIA J. COTTRELL, J.